—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered April 23, 1996, convicting him of robbery in the second degree (two counts) and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request to charge petit larceny as a lesser-included offense of robbery in the second degree since no reasonable view of the evidence would have supported the conclusion that the defendant committed the lesser offense but not the greater offense (see, People v White, 121 AD2d 762; People v France, 216 AD2d 579).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Ritter, Altman and Florio, JJ., concur.